Citation Nr: 1133430	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  07-03 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for dizziness, to include as due to either a mortar explosion or exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 to June 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was afforded a Travel Board Hearing before the undersigned Veterans Law Judge in November 2008.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

In March 2009, the Board remanded the case for additional development.  Regrettably, as outlined below, an additional remand is necessary before appellate review may proceed on this matter. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of service connection for dizziness, to include as due to either a mortar explosion or exposure to Agent Orange.  

Although the Veteran was afforded a VA examination in April 2009 that included an etiological opinion discussing the Veteran's vertigo, this opinion was incomplete.  38 C.F.R. § 4.20 (2010).  Upon examination, the examiner diagnosed the Veteran with vertigo.  The examiner concluded that the Veteran's vertigo was not caused by or a result of his military service, including head trauma suffered as a result of mortar fire, or his service-connected disorders.  He stated that there was absolutely no evidence of vertigo in service and the complaints of "dizziness" were associated with what appears to be a GU infectious process.  Furthermore, the examiner stated that the Veteran had no complaints of dizziness or vertigo following the head laceration from the mortar fire, and no complaints of either upon separation.  He stated that there was no evidence of any chronic vertigo condition following separation, and noted that the Veteran suffered a head injury while in prison around 1990.  The examiner then concluded that the etiology of the Veteran's vertigo was unclear, but there was nothing to suggest that his military service or service-connected conditions had anything to do with his problem.  Lastly, the examiner stated that a nexus could not be made.    

This examination is of little probative value because the examiner did not give a clear opinion as to whether it was at least as likely as not that the Veteran's vertigo was a result of his military service.  The examiner also did not specifically discuss the Veteran's service connected disabilities, to include bilateral hearing loss or bilateral tinnitus, and whether the Veteran's vertigo was proximately due to or aggravated by these service-connected disabilities or any other in-service disease, event, or injury.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); Robinson v. Shinseki, 557 F.3d 1355 (2009); Combee v. Brown, 34 F.3d 1039 (1994).  

Furthermore, the examiner based his opinion on the fact that the Veteran had no complaints of dizziness or vertigo in-service and following the head laceration from the mortar fire, and no complaints of either upon separation.  However, the Veteran reported at his November 2008 Travel Board hearing that he experienced dizziness after the mortar fire.  The examiner did not acknowledge or discuss the Veteran's lay statements discussing his reported symptoms or his continuity of symptomatolgy since that time.  Additionally, an examiner cannot ignore lay evidence of an in-service injury and base an opinion that there was no relationship to service solely on the lack of in-service corroborating medical records.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).

Without further clarification, the Board is without medical expertise to determine if the Veteran's vertigo is related to service.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As it remains unclear to the Board what the etiology of Veteran's vertigo is with respect to his service, a new VA examination and opinion is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the report, the VA examiner must acknowledge and discuss the Veteran's lay statements, to include reports of a continuity of dizziness since service.  See Dalton, 21 Vet. App. 23 (2007).

Accordingly, the case is REMANDED for the following action:

1) The Veteran should be scheduled for a VA examination with an appropriate specialist to evaluate the Veteran's dizziness and vertigo.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

The examiner is requested to provide an opinion as to the diagnosis, date of onset, and etiology of the Veteran's dizziness, to include vertigo.  

The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's dizziness and/or vertigo had its onset during active service or is related to any in-service disease, event, or injury, to include as due to herbicide exposure such as Agent Orange.  Specifically, the examiner should discuss the Veteran's service treatment records that document reports of dizziness in-service.  Additionally, the examiner should discuss the in-service incident of a mortar fire in 1969, where the Veteran suffered a laceration to the forehead, a mild concussion, and trauma to the ears.  

Additionally, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's dizziness and/or vertigo, was caused and/or aggravated by any service-connected disability, to specifically include bilateral sensorineural hearing loss or bilateral tinnitus.  Additionally, the examiner should specifically address whether there was any increase in severity of the Veteran's dizziness and/or vertigo, that was proximately due to or the result of the Veteran's hearing loss or tinnitus, and not due to the natural progress of vertigo.

In rendering these opinions, the examiner should acknowledge the medical evidence of record, including the Veteran's service treatment records, VA outpatient treatment records, the April 2009 VA examination report, the November 2008 Travel Board hearing transcript, and any other relevant information.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.
 
The examiner is asked to provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claim, considering all applicable laws and regulations.  If the claim is denied, the AMC should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


